           Case 2:19-cr-00239-TLN Document 31 Filed 11/16/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax: 916-498-5710
5
     Attorney for Defendant
6    FRED LAVENDER
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                         )   Case No. 2:19-cr-239 TLN
                                                       )
11                   Plaintiff,                        )   REQUEST FOR ORDER FOR UNITED
                                                       )   STATES PROBATION OFFICE TO
12   vs.                                               )   DISCLOSE RECORDS; ORDER
                                                       )
13   FRED LAVENDER,                                    )
                                                       )
14                   Defendant.                        )
                                                       )
15                                                     )
16            Mr. Fred Lavender, by and through undersigned counsel, respectfully requests this
17   Honorable Court to issue an order for the United States Probation Office to disclose records it
18   has obtained. The records sought are those records obtained by the Presentence Investigation
19   Report writer from various agencies relating to Mr. Lavender’s criminal history for the
20   preparation of the Presentence Investigation Report.
21            The Probation Officer and the Assistant United States Attorney have no objection to this
22   request. Undersigned counsel requests that the records also be made available to the Assistant
23   United States Attorney.
24            WHEREFORE, for the above stated reasons and any other that the Court deems
25   appropriate, Mr. Lavender requests that the Court sign the proposed order below.
26
27              (Remainder of page intentionally left blank. Signature to follow on next page)
28
       Request for Order for United States Probation         1         United States v. Lavender, 2:19-cr-239-TLN
       Office to Disclose Records; Order
       Case 2:19-cr-00239-TLN Document 31 Filed 11/16/20 Page 2 of 3


1    DATED: November 13, 2020                         Respectfully submitted,
2                                                     HEATHER E. WILLIAMS
3                                                     Federal Defender

4                                                     /s/ Lexi P. Negin
                                                      LEXI P. NEGIN
5                                                     Assistant Federal Defender
                                                      Attorney for FRED LAVENDER
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Request for Order for United States Probation      2          United States v. Lavender, 2:19-cr-239-TLN
      Office to Disclose Records; Order
       Case 2:19-cr-00239-TLN Document 31 Filed 11/16/20 Page 3 of 3


1                                                     ORDER
2           Having considered the defendant’s unopposed request for order for the United States
3    Probation Office to disclose records, it is hereby ordered:
4           That the United States Probation Office for the Eastern District of California produce
5    upon request to the attorney for the government and the defense, all records in its possession,
6    custody or control from the San Joaquin County probation department, San Joaquin County
7    sheriff’s department, San Joaquin County police department, the California Department of
8    Corrections, the California Department of Parole, and any other law enforcement agency records
9    obtained by the Presentence Investigation Report writer relating to the Presentence Investigation
10   of Mr. Lavender.
11
12   IT IS SO ORDERED.
13
14   Dated: November 16, 2020
15
16
17
18                                                                 Troy L. Nunley
                                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28
      Request for Order for United States Probation     3            United States v. Lavender, 2:19-cr-239-TLN
      Office to Disclose Records; Order
